       Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT


                             EASTERN DISTRICT OF LOUISIANA



JUDY WILLIAMS AND MARY WADE                                  CIVIL ACTION NO.: 18-2472


                                                             SECTION: JCZ
VERSUS
                                                             MAGISTRATE: DEK
IQS INSURANCE RISK RETENTION
GROUP, INC. ET AL.


c/w


LUCINDA THOMAS                                               CIVIL ACTION NO.: 18-6113


                                                             SECTION: JCZ
VERSUS
                                                             MAGISTRATE: DEK
IQS INSURANCE RISK RETENTION
GROUP, INC., ET AL.

*****************************




                         Opposition to Plaintiffs' Motion in Limine


        Plaintiffs' Motion in Limine seeks to exclude arguments and/or evidence at trial that they

are not entitled to recover for medical expenses paid or guaranteed by any collateral source.


Defendants agree that Plaintiffs are entitled to recover medical expenses paid or guaranteed by

collateral sources.   Such is the law. However, without any support whatsoever, Plaintiffs'


Motion assumes that Southern Magnolia Medical, LLC ("SMM")            is a collateral source.   It is


not.   As Plaintiff points out, Defendants have properly noticed the corporate depositions of

Integrated Health, SMM and Medical Resources Unlimited to take place before the discovery


deadline.   Thus, Plaintiffs' Motion seeks to limit evidence that Defendants have not even fully

obtained in discovery yet.




                                                 1
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 2 of 14



          SMM is a litigation funding company involved in the business of engaging certain

medical providers with whom SMM has pre-negotiated discount rates related to personal injury

claims.       In fact, it has been asserted that SMM funds ALL of Plaintiffs' counsel's personal

injury cases.


          Under the collateral source rule, a tortfeasor may not benefit, and an injured plaintiffs

tort recovery may not be reduced, because of monies received by the plaintiff from sources

independent of the tortfeasor's procuration or contribution.2 Critically, the Louisiana Supreme

Court and has already specifically held that a plaintiff cannot invoke the collateral source rule to


recover for medical expense write-offs negotiated by his attorney, without having first


diminished his patrimony.3 "Louisiana's jurisprudence on the collateral source rule is in accord

with that of the United States Court of Appeals for the Fifth Circuit."4

          Plaintiffs have already testified under oath that they do not know how their medical bills


are being paid or funded and that they have not signed any guarantees in that regard.5 As such,

the collateral source rule does not apply.          Plaintiffs also argue that payments to the medical


providers by SMM are irrelevant. However, as the only actual payments made to the medical


providers in this case, those payments are entirely relevant, and excluding evidence of such


payments would be entirely prejudicial to Defendants—particularly where the charges and

write-offs were pre-negotiated. For these and the following reasons Plaintiffs' motion should be


denied.



                   See Email from Todd Smith of MRU to Eric Stine of Integrated Health dated 9/18/17, attached
hereto as Exhibit A.
                   Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15), 2015 WL 5776131 at *2, reh'g
denied (Dec. 7, 2015)
          3        r ,
                   Id. at. 4.
                   Thibodeaux v. Wellmate, No. 12-1375, 2016 U.S. Dist. LEXIS 67407, at *7-9 (E.D. La. May 22,
2016).
                  See Deposition of Lucinda Thomas at p. 100, 104, attached hereto as Exhibit B; Deposition of
Judy Williams at pp. 39, 63, attached hereto as Exhibit C; Deposition of Mary Wade at p. 74, attached hereto as
Exhibit D.

                                                        2
      Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 3 of 14



                                                 Background


         Plaintiffs' medical treatment in this case have been funded pursuant to agreements

between their attorney, SMM and the various medical providers.                      SMM is a litigation


funding/investment company that contracts with doctors to provide medical care for personal

injury litigants.


         On September 18, 2017, Plaintiffs' counsel negotiated with SMM, executing letters of

guarantee formally requesting SMM "to arrange for the provision of medical services" for all

three Plaintiffs for treatment of their alleged injuries allegedly sustained in the subject

accident.6 Thereafter, SMM scheduled Plaintiffs' medical treatment with the following health

care providers within its network of contracted medical providers in Metairie and New Orleans,


even though the Plaintiffs live in Houma:


         (1)       Dr, Peter Liechty at One Spine Institute, LLC;
         (2)       Dr. Joseph Zavatsky at Spine & Scoliosis Specialists;
         (3)       Dr. Suneil Jolly at Louisiana Pain Management;
         (4)       Gulf Coast Surgical Center ("GCSC"); and
         (5)       Magnolia Diagnostics, Inc.


SMM had contracts with each of the above listed medical providers to "purchase" grossly


inflated medical bills for all of the treatment rendered by the providers to personal injury


litigants.     Pursuant to these contracts, the health care providers charge 60% over what they


actually receive as payment in full from SMM.7 Take the following illustration as an example:

the medical provider charges $100,000.00 for treatment rendered to Plaintiff; pursuant to its




                  See SMM Guarantee Agreements and Letters of Protection executed by Plaintiffs' counsel on
September 18, 2017 relative to Lucinda Thomas, Judy Williams and Mary Wade, attached hereto as Exhibit E.
                  See Lien and Receivables Purchase and Assignment Agreement between SMM and One Spine
dated 12/7/17, attached hereto as Exhibit "F"; Medical Lien Purchase and Servicing Agreement between SMM and
Gulf Coast Surgical Center dated 12/26/17, attached hereto as Exhibit "G" ; Lien and Receivables Purchase and
Assignment Agreement between SMM and Magnolia Diagnostics, Inc., attached hereto as Exhibit "H" ; Lien and
Receivables Purchase and Assignment Agreement between SMM and Spine & Scoliosis Specialists dated 4/28/18,
attached hereto as Exhibit "I" ; and Lien and Receivables Purchase and Assignment Agreement between SMM and
Louisiana Pain Specialists dated 9/26/17, attached hereto as Exhibit "J".

                                                         3
      Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 4 of 14



contract with SMM, the medical provider accepts $40,000.00 (the pre-negotiated rate) as full

and final payment for the services rendered.            In exchange, the medical provider purports to

sell/assign its rights to assert a Healthcare Lien pursuant to La. R.S. 9:4751 associated with the

accounts receivable to SMM. SMM then seeks to recover the full $100,000.00, the difference

($60,000.00) being SMM's profit.


         However, Plaintiffs have no agreement with SMM. Plaintiffs also have no knowledge

whatsoever of the pricing agreements between SMM and its contracted providers or how their

medical bills are even being paid.


         Below is an itemization by each Plaintiff of the total amounts billed by SMM's

contracted medical providers and the payment amounts the contracted medical providers

accepted for their services in this case.9

                                         BILLED CHARGES                         AMOUNT ACCEPTED


     MARY WADE                           $299,507.50                            $94,533.13


     JUDY WILLIAMS                       $248,962.50                            $78,117.95


     LUCINDA THOMAS                      $68,194.00                             $33,044.30


     TOTAL:                              $616,664.00                            $205,695.38




Plaintiffs will attempt to recover as medical expenses the grossly inflated medical bills that

were pre-negotiated and never actually going to be paid to any health care provider. In fact, the

amounts on these inflated medical bills are not even real charges at all. For example, One Spine

has produced two "surgery estimates" reflecting completely different charge amounts for the

                 See Deposition of Lucinda Thomas at p. 100, attached hereto as Exhibit B; Deposition of Judy
Williams at pp. 39, 63, attached hereto as Exhibit C; Deposition of Mary Wade at p. 48, attached hereto as Exhibit
D.
                 See SMM Cost Statements for treatment provided by SMM"s contracted medical providers to
Lucinda Thomas, Judy Williams and Mary Wade, attached hereto as Exhibit "K".

                                                        4
      Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 5 of 14



exact same procedure.10

         A plaintiff may ordinarily recover reasonable medical expenses, both past and future,

which he incurs as a result of the injury.11 However, plaintiffs cannot recover medical expenses

when the amount of those expenses are simply not real, and the product of negotiations between

Plaintiffs' attorney and the provider.


         Defendants are not responsible for Plaintiffs' attorney expenses for which Plaintiffs may

or may not be responsible, nor are Defendants responsible for paying SMM's profits.                      Thus,


these arbitrary and inflated full charges in no way provide a legal basis for the exclusion of

actual payments made to Plaintiffs' medical providers. The inflated charges are only relevant

for purposes of exposing the improper funding scheme.


         Defendants intend to file their own Motion regarding what medical expenses are


recoverable in this case.


                                             Law and Argument


A.       The Collateral Source Rule Does Not Apply


         Plaintiffs' Motion in Limine overlooks the fundamental purpose of the collateral source


rule in arguing for its application. Under the collateral source rule, a tortfeasor may not benefit,


and an injured plaintiffs tort recovery may not be reduced, because of monies received by the


plaintiff from sources independent of the tortfeasor's procuration or contribution.12 In short, the

tortfeasor is not allowed to benefit from the victim's foresight in purchasing insurance and other

            1 T
benefits.




         See One Spine surgery estimates for Judy Williams and Mary Wade dated November 20, 2017 and
November 27, 2017, attached hereto as Exhibit L,
                  Polkv. United States, No. 17-1164, 2018 U.S. Dist. LEXIS 55704, at *34 (E.D. La. Apr. 2, 2018).
                  Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15), 2015 WL 5776131 at *2, reh'g
denied (Dec. 7, 2015).
                  Id. (citing Bozeman v. State, 03-1016 p. 9 (La. 7/2/04), 879 So. 2d 692, 698).

                                                           5
         Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 6 of 14



           There are two primary considerations for determining whether the collateral source rule

applies: "(1) whether application of the rule will further the major policy goal of tort deterrence;

and (2) whether the victim, by having a collateral source available as a source of recovery,

either paid for such benefit or suffered some diminution in his or her patrimony because of the

availability of the benefit, such that no actual windfall or double recovery would result from

application of the rule."14

           The Louisiana Supreme Court has ruled on the essence of the rule in such cases.15 In

Hoffman, the Louisiana Supreme Court adopted a "bright line rule such that attorney-negotiated

discounts do not fall within the ambit of the collateral source rule because to do otherwise


would invite a variety of evidentiary and ethical dilemmas for counsel."16

          "For example, a lawyer who negotiates a discount with a medical provider and then


attempts to recover the undiscounted full "cost" from the defendant might run afoul of Rule 4.1


of the Rules of Professional Conduct, entitled "Truthfulness in Statements to Others," which


provides in Subsection (a) that a lawyer in the course of representing a client shall not


knowingly make a false statement of material fact to a third person."17

          1.      The Payments and Benefits were not Passed on to Plaintiffs


          The collateral source doctrine does not apply in this case. This is not a typical insurance


case where Plaintiffs paid premiums to an insurance provider to fund their medical expenses.


Rather, Plaintiffs admit that they did not have anything to do with any benefit from SMM's


arrangement with its contracted medical providers, and SMM's arrangement with their attorney.




                  Thibodeaux v. Wellmctte, No. 12-1375, 2016 U.S. Dist. LEXIS 67407, at *5 (E.D. La. May 22,
2016).
                 Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15), 2015 WL 5776131 at *2, reh'g
denied (Dec. 7, 2015).
                 Id.
                 Hoffman v. 2 1st Century N. Am. Ins. Co., 2014-2279 ( La. 10/02/15), 209 So. 3d 702, 707.

                                                        6
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 7 of 14



        The only bargain was between SMS and its contracted providers, and the benefit of this

bargain is not passed on to Plaintiffs pursuant to their counsel's pre-negotiated agreement with

SMS. In the end, it will be up to the factfinder to determine the reasonable amount of medical

expenses in this case, and the actual payments that the medical providers received for their

services are entirely relevant to this determination. As detailed in Section 2 below, these

payments are the primary evidence to this issue.


        2.      Plaintiffs did not suffer a diminution in patrimony


        The collateral source rule also does not apply because these were litigation-related

expenses for which Plaintiffs did not suffer a diminution in their patrimony. In Hoffman, the


Louisiana Supreme Court was faced with whether a plaintiff can invoke the collateral source

rule to recover for medical expense write-offs negotiated by his attorney, without having first


diminished his patrimony.18       There, the court noted that the medical statements showed


discounts; that the plaintiffs attorney had an "arrangement" with certain medical providers


offering discounted medical services; and that the plaintiff testified that he was unaware of the


write-off or whether he had paid or given up anything in exchange for the write-off.19 Mr.

Hoffman sought "to extend the application of the collateral source rule beyond its scope of


involving receipt of private insurance benefits to attorney-negotiated discounts of medical bills


under the theory that, pursuant to a contingency fee arrangement, the plaintiff pays an attorney


fee out of his recovery and this attorney fee effects a diminution in the plaintiffs patrimony

                                                                   „20
sufficient to support application of the collateral source rule.


       The Hoffman court disagreed with the plaintiffs position. The court held that "[t]he


plaintiff has suffered no diminution of his patrimony to obtain the write-off, and therefore, the


                Id.
                Id.
       20
                Id. at p. 10.

                                                   7
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 8 of 14



defendant in this case cannot be held responsible for any medical bills or services the plaintiff

did not actually incur and which the plaintiff need not repay."21 The Court also rejected the

plaintiffs argument that consideration for the benefit is given for attorney-negotiated medical

discounts by virtue of the contractual obligation of the plaintiff to pay attorney fees, albeit only

in the event of a recovery.22 The argument was based on the assumption that the payment of an

attorney's fee is additional damage suffered by the tort victim.23 However, the Court found that

"[bjccause the tortfeasor is not liable for, and the tort victim has no right to recover, attorney


fees, the payment of an attorney fee is not additional damage to the plaintiffs patrimony so as to

justify the "windfall" or "double recovery" represented by the attorney- negotiated discount."24

"Louisiana's jurisprudence on the collateral source rule is in accord with that of the United

                                                    „25
States Court of Appeals for the Fifth Circuit.


         Similar to Hoffman, Plaintiffs' counsel, through SMM, had an arrangement with certain


medical providers offering discounted medical services. Likewise, Plaintiffs are unaware of the


write-off, or whether they have paid anything in exchange for the write-offs. Indeed, Plaintiffs


have no idea how his medical bills are being paid.26

         Defendants anticipate that Plaintiffs will attempt to distance themselves from Hoffman


by arguing that they suffered a diminution in their patrimony because they will owe the full


amounts billed by their medical providers.                This is not the case.     SMS has already paid


Plaintiffs' medical bills. While Plaintiffs' counsel may have agreed to pay SMS the full



                 Id.
         22
                 Id. at p. 5.
                 Id
         24
                 Id.
         25
                 Thibodeaux v. Wellmate, No. 12-1375, 2016 U.S. Dist. LEXIS 67407, at 7-9 (E.D. La. May 22,
2016).
         26
                 See Deposition of Lucinda Thomas at p. 100, attached hereto as Exhibit B; Deposition of Judy
Williams at pp. 39, 63, attached hereto as Exhibit C; Deposition of Mary Wade at p. 48, attached hereto as Exhibit
D.


                                                          8
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 9 of 14



amounts of the medical bills at a later date, pursuant to a pre-negotiated letters of guarantee,

Plaintiffs are not parties to such agreements.


        Moreover, Plaintiffs' counsel's payment or guarantee of payment to a third party such as

SMM for scheduling and arranging medical care, and other expenses are not recoverable. This

is no different from the plaintiffs argument in Hoffman that his responsibility for attorneys'

fees is a diminution in patrimony.       If Plaintiffs are contractually obligated to reimburse their

attorney out of their potential recovery for the inflated amounts their counsel agreed to pay to

SMS as part of its services, then that is a matter between Plaintiffs and their counsel. As noted

in Hoffman, this could lead to a number of evidentiary and ethical dilemmas, requiring an


evidentiary hearing inquiring into the details of the attorney-client relationship to uncover a

                               5)27
"diminution in patrimony.


        In sum, Plaintiffs were not a party to any contract with SMM and they are unaware of


the arrangements between SMM and its contracted medical providers.            This ignorance on the


part of the Plaintiffs is fundamental.


       Rule 1.8(a) of the Louisiana Code of Professional Conduct prohibits a lawyer from


engaging in a business transaction with a client or knowingly acquiring an ownership,


possessory, security, or other pecuniary interest adverse to a client when the terms are unfair


and unreasonable, and the client is not afforded a reasonable opportunity to obtain independent


counsel. In re Hutton, 09-1185 ( La. 12/01/09), 25 So. 3d 767, 772.


B.     SMM's Lien is Unenforceable


       Because it is not a medical provider, SMM's litigation funding scheme constitutes a


consumer loan under the Louisiana Consumer Credit Law ("LCCL"), La. R.S. 9:3510 et seq.


       27
               Hoffman at 5,


                                                   9
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 10 of 14



This consumer loan was made without the license required by the LCCL. As such, Plaintiffs'

debt, if any, to SMM is "null, void, unenforceable, and uncollectable as being contrary to the

                            5)28
policy of this State. . .          Thus, SMM's unenforceable loan or lien cannot be used by Plaintiff as

an element of recovery from Defendants in this case.


         Even if SMM's financing scheme did not constitute a consumer loan under the LCCL,

which is denied, Plaintiffs should be deemed to have irrevocably assigned, transferred and

conveyed all rights and interest they have to the medical providers, and ultimately to SMM, to

recover for the health care debt. Consequently, Plaintiff would have no right to recover the debt

from Defendants.


C.      Even if Payments Made to Plaintiffs' Medical Providers by SMM were a
        Collateral Source, which is denied, They Are still Entirely Relevant and
        Exclusion of such Payments would be Unduly Prejudicial to Defendants


        Again, the payments at issue are not collateral sources under the law. Even if they were,


evidence of the actual payments made by SMM and accepted by SMM's contracted medical


providers is still highly relevant to this case.         If such evidence were to be excluded, then the


ruse perpetuated by the              agreement between Plaintiffs'    counsel   and   SMM would    have


succeeded.     In other words, if Defendants were ultimately cast to pay these amounts, they


would be paying SMM's profit and reimbursing Plaintiffs for their counsel's litigation fees.

These are not recoverable expenses under the law.


        The payments made from SMS to its own contracted medical providers are the primary


evidence of the actual medical expenses in this case. Their exclusion would be entirely


prejudicial to Defendants. This is nothing more than an attempt to inflate special damages, to


increase general damages and fees, whereby, should a judgment be entered against Defendants,




        28
                 La. R.S. 9:3518.4 A(l).

                                                        10
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 11 of 14



they would be paying amounts that were never going to be paid to anyone but a litigation

services company.


          Even though they are not a collateral source, if they were they would be admissible for

showing the extent that any discounts, offsets, or reductions to the Plaintiffs' medical expenses

or charges have been granted or promised by any medical providers because of their retention

of counsel. In Hoffman v. 21st Century North America Ins. Co., the Louisiana Supreme Court

                                                                                             "29
held that any such discounts, offsets, or reductions are not a "collateral source.


         Plaintiffs are also not entitled to a blanket prohibition against the use of collateral source


evidence. Louisiana Code of Evidence Article 409 states:


          Payment of medical and similar expenses:
         In a civil case, evidence of furnishing or offering or promising to pay expenses or
         losses occasioned by an injury to person or damage to property is not admissible
         to prove liability for the injury or damage nor is it admissible to mitigate, reduce,
         or avoid liability therefore. This Article does not require the exclusion of such
         evidence when it is offered solely for another purpose, such as to enforce a
         contract for payment. (Emphasis added).


This article does not bar evidence of collateral sources in all situations.


         Louisiana courts have held that evidence of collateral sources of income is admissible to


impeach the credibility of a witness.           In Turcich v. Baker, the Louisiana Fifth Circuit Court of


Appeal held that testimony regarding health insurance coverage was admissible to impeach the


plaintiff in regards to her claim that she could not afford medical treatment.30 Further, in

Bozeman v. Louisiana DOTD, the Louisiana Supreme Court held that evidence of the actual


amount paid by Medicaid was admissible because plaintiffs were not entitled to collect




         29
                  2014-2279 ( La. 10/02/15), 209 So. 3d 702.
         30
                Turcich v. Baker, 594 So.2d 505, 506-08 (La. App. 5 Cir. 1992); See also, Le Blanc v. Acadian
Ambulance Service, Inc., 746 So.2d 665, 671 (La. App. 3 Cir. 1 0/13/99) (holding that evidence ofhealth insurance is
admissible to impeach the credibility of the plaintiff).

                                                           11
     Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 12 of 14



 Medicaid "write-off' amounts as damages.31 Later, in Benoit v. Turner Indus. Grp., L.L.C., the

 Louisiana Supreme Court expounded upon Bozeman and explained that a claimant would

receive an improper windfall if he was allowed to recover for medical expenses that were

reduced by health care providers as a result of their contractual arrangements with Medicaid32.

The court explicitly noted that "[s]uch double recovery of damages is not permitted under

                     „33
Louisiana law.


          Pursuant to the language of Article 409 and the above Louisiana Supreme Court

decisions, circumstances exist under which Defendants may address the issue of collateral

sources of income. Raising the issue of the amount of medical treatment paid - minus costs

written off by physicians and hospitals is permissible, and Defendants should not be precluded

from addressing the issue of collateral sources of income with regard to the issue of the amount


of medical treatment paid. This is particularly pertinent if Plaintiffs cite to an economic


hardship as a reason for failure to procure medical treatment, and if Plaintiffs are unjustly


enriched by a defendant paying for costs previously written off by physicians or facilities.


Therefore, Plaintiffs' Motion in Limine regarding collateral sources of income or funds should


be denied.


          In addition, collateral source evidence can be introduced to show malingering or to


refute claims of destitution. This evidence may also be relevant to demonstrate the Plaintiffs

credibility as it relates to the interplay between his maintenance and cure benefits and his


disability benefits. As a result, at a minimum, the Court should defer ruling on this motion and

apply the collateral source rule at trial. This would not foreclose Defendants from making an

                     Bozeman v. Louisiana DOTD, 879 So.2d 692, 704-06 (La. 2004).
         32
                     Benoit v. Turner Indus. Grp., L.L.C., 2011-1130 (La. 01/24/12); 85 So. 3d 629, 635.
         33
                     Id. (citing Gagnard v. Baldridge, 612 So. 2d 732, 736 (La. 1993) ("Double recovery would be in
the nature of exemplary or punitive damages which are not allowable under Louisiana law unless expressly provided
for by statute")).

                                                          12
    Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 13 of 14



application to introduce some evidence of collateral sources if Defendants can establish, outside

the jury's presence, that the evidence should be allowed for a specific purpose other than

reducing damages to be paid. Defendants submits that if such evidence were admitted, it would

require an appropriate limiting instruction to ensure that the jury would not use the evidence to

reduce Defendants' damages liability.


       Finally, as Plaintiff points out, Defendants have properly noticed the corporate

depositions of Integrated Health, SMM and Medical Resources Unlimited in this case to take

place before the discovery deadline.     Thus, it is clear that Plaintiffs' Motion seeks to limit

evidence that Defendants have even obtained in discovery yet.       As such, Plaintiffs' Motion

should be denied.


                                          Conclusion


       Because Plaintiffs did not incur any additional expense or suffer any diminution in their

patrimony for payments made by SMM to its contracted medical providers, the collateral source


rule is inapplicable, and Plaintiffs are not entitled to recover past medical expenses billed but


"written off' by the medical providers. As such, Plaintiffs' Motion in Limine should be denied.


                                             Respectfully submitted,


                                             GALLOWAY, JOHNSON, TOMPKINS,
                                             BURR & SMITH, APLC


                                              /s/ C. Bowman Fetzer, Jr.
                                             JAMES A. PRATHER (#20595) (T.A.)
                                             C. BOWMAN FETZER, JR. (#34541)
                                             3 Sanctuary Boulevard, Third Floor
                                             Mandeville, Louisiana 70471
                                             Telephone: 985-674-6680
                                             Facsimile: 985-674-6681
                                             Counsel for Defendants, Southern Refrigerated
                                             Transport, Inc, IQS Insurance Risk Retention
                                             Group, Inc. and Eric Darnell Martin




                                               13
    Case 2:18-cv-02472-WBV-DMD Document 99 Filed 02/08/19 Page 14 of 14



                                                 AND


                                                 BRINEY FORET CORRY


                                                 /s/ Charles J. Foret
                                                 CHARLES J. FORET (#05700)
                                                 JASON R. GARROT (#29202)
                                                 BRINEY FORET CORRY
                                                 413 Travis Street, Suite 200
                                                 Post Office Drawer 70505-1367
                                                 Lafayette, LA 70505-1367
                                                 Telephone: (337) 237-4070
                                                 Facsimile: (337) 233-8719
                                                 Counselfor Zurich American Insurance Company



                                    CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on the 8th day of February, 2019, undersigned electronically

filed the foregoing with the Clerk of Court by using the CM/ECF system which will send notice

of electronic filing to all counsel of record.




                                                 /s/C. Bowman Fetzer, Jr.
                                                 C. BOWMAN FETZER, JR.




                                                   14
